DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Response to Amendment
The amendments, filed on 10/20/2021, have been entered and made of record. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 10/20/2021, with respect to the rejection(s) of claims 1-20 under Kim and/or Dai have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN103685905; See also Attached Translation of CN103685905 submitted on 06/18/2021) in view of Ichikawa (US2010/0231730).
 
Regarding claim 1, the claim is a method of the apparatus claim 8. Therefore, claim 1 is analyzed and rejected as claim 8.

Regarding claim 2, the claim is a method of the apparatus claim 9. Therefore, claim 2 is analyzed and rejected as claim 9.

Regarding claim 3, the claim is a method of the apparatus claim 10. Therefore, claim 3 is analyzed and rejected as claim 10.

Regarding claim 8, Dai discloses a computing device comprising: 

a microphone that detects audio input (Fig. 1: sound input 103); 
at least one processor (104); and 
a storage device that stores one or more modules ([0036; 0065]: a storage device is inherently included in order for the processor 104 to operate accordingly and first image to be saved) that, when executed by the at least one processor, causes the at least one processor to:
determine, based on the audio input detected by the microphone, a visual token to be included in one or more images (Abstract; ([0044-0049; 0063-0064]): Dai teaches a camera using voice input to locate a focus position, firs sub-domain of the current collection area, object information, character names or avatar information or visual token in a preview  display for focusing operation);
locate the visual token within an image preview ([0063]: See focus frame 304 or subfield 303).
However, Dai fails to explicitly disclose: “a specific action to be performed by the visual token and in responsive to locating the visual token within the image preview, determine that the visual token in the image preview begins performing the specified action, and responsive to determining that the visual token in the image preview begins performing the specified action automatically capture, using the camera, one or more images that include the visual token”.
In an analogous of art, Ichikawa teaches photographer’s intended voice commands to specify specific actions to be performed by a subject such that stop, look at me, come here, smile, move closer as shown in Fig. 4. Ichikawa further teaches a 

Regarding claim 9, Dai discloses the computing device of claim 8, wherein the audio input associated with the image capture command comprises a natural language user input detected by the microphone (abstract; [0010-0017]).  

Regarding claim 10, Dai discloses the computing device of claim 8, wherein the visual token is one of a plurality of visual tokens to be included in the one or more images to be captured by the camera ([0010-0015; 0044-0063]: See first sub-domain, first object information, character name, avatar information, collection area or focus areas or objects based on voice input) and wherein the one or more modules cause the at least one processor to: locate each of the plurality of visual tokens within the image preview to be captured by the camera ([0044-0063]: Dai teaches method/apparatus to locate focus areas, object information, name or information for focusing or indication of focus area via focus frame 304 or subfield 303); and  automatically capture the one or more images that include the plurality of visual tokens in response to determining that 

Regarding claim 14, Dai discloses the computing device of claim 8, wherein the one or more modules cause the at least one processor to capture the one or more images further in response to obtaining an indication of user input to confirm the one or more images ([0063-0065]: Dai teaches to a processor to send signal to a shutter unit to save image in response to focus is completed. Dai teaches a subfield 303 or focused frame 304 is indicated on a display 301).  

Regarding claim 15, the claim is a method of the apparatus claim 1 or 8. Therefore, claim 15 is analyzed and rejected as claim 1 or 8. However, claim 15 further requires: “a non-transitory computer-readable storage medium comprising instructions” ([0036; 0065]: a storage medium is inherently included in order for the processor 104 to operate accordingly and first image to be saved).

Regarding claim 16, the claim is a method of the apparatus claim 2 or 9. Therefore, claim 16 is analyzed and rejected as claim 2 or 9. However, claim 16 further requires: “a non-transitory computer-readable storage medium comprising instructions” ([0036; 0065]: a storage medium is inherently included in order for the processor 104 to operate accordingly and first image to be saved).

.


Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2015/0269420) in view of Ichikawa.

Regarding claim 1, the claim is a method of the apparatus claim 8. Therefore, claim 1 is analyzed and rejected as claim 8.

Regarding claim 2, the claim is a method of the apparatus claim 9. Therefore, claim 2 is analyzed and rejected as claim 9.

Regarding claim 8, Kim discloses a computing device comprising: 
a camera (Fig. 7-8: image sensor 710; [0055]); 
a microphone that detects audio input (Fig. 7-8: sound sensor 720; [0057]); 
at least one processor (Fig. 7-8: controller 750); and a storage device that stores one or more modules (storage 770; [0054-0055; 0060-0062]) that, when executed by the at least one processor, causes the at least one processor to:
determine, based on the audio input detected by the microphone, a visual token to be included in one or more images ([0034; 0057, 0061]: based on speech command 
locate the visual token within an image preview ([0010-0024]: face of a person is detected/extracted based on based on a pointing object and/or speech command indicating the target person).
However, Kim fails to explicitly disclose: “a specific action to be performed by the visual token and in responsive to locating the visual token within the image preview, determine that the visual token in the image preview begins performing the specified action, and responsive to determining that the visual token in the image preview begins performing the specified action automatically capture, using the camera, one or more images that include the visual token”.
In an analogous of art, Ichikawa teaches photographer’s intended voice commands to specify specific actions to be performed by a subject such that stop, look at me, come here, smile, move closer as shown in Fig. 4. Ichikawa further teaches plurality of camera embodiments wherein the camera starts shooting only when it determines that the object has acted as the photographer’s intended voice command ([0043-0053]) or image change accordingly (Fig. 3: Step S9-S12; Fig. 7: Step S32-S38).  In light of the teaching from Ichikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim to shoot an object picture when the object has acted as the photographer’s invented.  The modifications thus provide means to photograph an object in a state the photographer wants (Ichikawa: [0042-0043; 0053]).

Regarding claim 9, Kim discloses the computing device of claim 8, wherein the audio input associated with the image capture command comprises a natural language user input detected by the microphone (abstract; [0034; 0057]).  

Regarding claim 15, the claim is a method of the apparatus claim 1 or 8. Therefore, claim 15 is analyzed and rejected as claim 1 or 8. However, claim 15 further requires: “a non-transitory computer-readable storage medium comprising instructions” (Kim: [0062; 0089-0092]).

Regarding claim 16, the claim is a method of the apparatus claim 2 or 9. Therefore, claim 16 is analyzed and rejected as claim 2 or 9. However, claim 16 further requires: “a non-transitory computer-readable storage medium comprising instructions” (Kim: [0062; 0089-0092]).

Allowable Subject Matter
Claims 4, 7, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 4, 11 and 18, the prior art of Kim discloses a camera system to extract and or detect target object or object appearance in an image based on voice : “determine one or more relationships between at least two visual tokens from a plurality of visual tokens, wherein the visual token is included in the plurality of visual tokens; determine a context of the one or more images to be captured by the camera; and automatically adjust, based on the context, camera controls to focus, zoom, or crop the at least two visual tokens within the image preview prior to capturing the one or more images that include the visual token”.

Regarding claim 7, the prior art of Kim discloses a camera system to extract and or detect target object or object appearance in an image based on voice input. The prior art of Choi discloses a method for selecting multi-focus target area based on voice input. The prior art of Babin (US5945985) discloses audible command for control : “wherein the audio input is natural language user input, and wherein locating the visual token comprises: matching, by the computing device, the natural language user input with a first referential visual token of one or more referential visual tokens from a model of predetermined tokens; comparing, by the computing device, the first referential visual token with each of one or more visual tokens within the image preview; and determining, by the computing device, that the visual token that most closely matches the first referential visual token is the visual token to be included in the one or more images to be captured”.  

Regarding dependent claims 5-6, 12-13 and 19-20, the claims are objected as being depending upon the objected claims 4, 11 and 18 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        10/23/2021